DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the cap layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Prejbeanu (US 2013/0234266) in view of Shum (US 2019/0122799).
Regarding claim 1, Prejbeanu discloses, in FIG. 2 and in related text, a method for forming a semiconductor memory structure, comprising: 
forming an interlayer (tunnel barrier 22 including three MgO sub-layers 22a) over a first ferromagnetic layer (23), wherein forming the interlayer comprises: 
sputtering to form a first metal film (Mg); conducting a first oxygen treatment to the first metal film to form a first metal oxide film (first MgO sub-layer 22a); 
sputtering to form a second metal oxide film (second MgO sub-layer 22a) over the first metal oxide film: 
sputtering to form a second metal film (Mg): and conducting a second oxygen treatment to the second metal film to form a third metal oxide film (third MgO sub-layer 22a) (see Prejbeanu, [0015]-[0020]).
Prejbeanu does not explicitly disclose sputtering a first target material; radio-frequency (RF) sputtering a second target material different from the first target material, wherein a growth mechanism of forming the second metal oxide film differs from that of forming the first metal oxide film; sputtering a third target material.
Shum teaches tunnel barrier MgO layer can be formed by RF sputtering with MgO target, or by DC sputtering with Mg target and oxidation on Mg to form MgO (see Shum, [0066]). Thus Shum teaches sputtering a first target material (Mg); radio-frequency (RF) sputtering a second target material (MgO) different from the first target material, wherein a growth mechanism of forming the second metal oxide film differs from that of forming the first metal oxide film; sputtering a third target material (Mg).
Prejbeanu and Shum are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prejbeanu with the features of Shum because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prejbeanu to include sputtering a first target material; radio-frequency (RF) sputtering a second target material different from the first target material, wherein a growth mechanism of forming the second metal oxide film differs from that of forming the first metal oxide film; sputtering a third target material, as taught by Shum, because it is simple substitution of one known element for another to obtain predictable results (for forming MgO tunnel barrier layer). See MPEP § 2143.
Regarding claim 2, Prejbeanu in view of Shum teaches the method of claim 1.
Shum teaches wherein the first target material (Mg) and the third target material (Mg) are the same (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 3, Prejbeanu in view of Shum teaches the method of claim 1.
Prejbeanu discloses a flow rate of the first oxygen treatment is typically 500 sccm; a flow rate for the second oxygen treatment is typically 500 sccm (see Prejbeanu, [0020]). 
Prejbeanu does not explicitly disclose wherein a flow rate of the first oxygen treatment is different from 500 sccm. Prejbeanu does not explicitly disclose wherein a flow rate of the first oxygen treatment is different from a flow rate of the second oxygen treatment.
However, it is well known that the flow rate of oxygen in an oxygen treatment sets the level of oxidation (see, for example, Prejbeanu, [0020]). In other words, the flow rate is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 4, Prejbeanu in view of Shum teaches the method of claim 3.
Prejbeanu discloses a flow rate of the first oxygen treatment is typically 500 sccm; a flow rate for the second oxygen treatment is typically 500 sccm (see Prejbeanu, [0020]). 
Prejbeanu does not explicitly disclose wherein a flow rate of the second oxygen treatment is greater than 500 sccm. Prejbeanu does not explicitly disclose wherein the flow rate of the second oxygen treatment is greater than the flow rate of the first oxygen treatment.
However, it is well known that the flow rate of oxygen in an oxygen treatment sets the level of oxidation (see, for example, Prejbeanu, [0020]). In other words, the flow rate is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 6, Prejbeanu in view of Shum teaches the method of claim 1.
Prejbeanu discloses wherein elements of the first metal oxide film (MgO) are same as elements of the second metal oxide film (MgO) (see discussion on claim 1 above).
Regarding claim 7, Prejbeanu in view of Shum teaches the method of claim 1.
Prejbeanu discloses forming a second ferromagnetic layer (21) over the interlayer (22) (see Prejbeanu, FIG. 2, [0015]-[0017]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prejbeanu in view of Shum, and further in view of Moriyama (US 2014/0197504).
Regarding claim 5, Prejbeanu in view of Shum teaches the method of claim 1.
Prejbeanu discloses forming the first metal oxide film, the second metal oxide film and the third oxide film to form the interlayer (see discussion on claim 1 above).
Prejbeanu does not explicitly disclose or teach annealing the first metal oxide film, the second metal oxide film and the third metal oxide film.
Moriyama teaches annealing an MTJ stack after all of the layers of the MTJ stack are formed (see Moriyama, [0014]). Thus Moriyama teaches annealing the first metal oxide film, the second metal oxide film and the third metal oxide film.
Prejbeanu and Moriyama are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prejbeanu with the features of Moriyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prejbeanu to include annealing the first metal oxide film, the second metal oxide film and the third metal oxide film, as taught by Moriyama, in order to fix the reference layer magnetization direction (see Moriyama, [0014]).
Claims 8-10, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prejbeanu (US 2013/0234266) in view of Shum (US 2019/0122799) and Moriyama (US 2014/0197504).
Regarding claim 8, Prejbeanu discloses, in FIG. 2 and in related text, a method for forming a semiconductor memory structure, comprising: 
forming a first film (first MgO sub-layer 22a) over a first ferromagnetic layer (23) by sputtering and introducing an oxygen gas; 
forming a second film (second MgO sub-layer 22a) over the first film by sputtering; 
forming a third film (third MgO sub-layer 22a) over the second film by sputtering and introducing the oxygen gas (see Prejbeanu, [0015]-[0020]).
Prejbeanu does not explicitly disclose sputtering a first target material; sputtering a second target material; sputtering a third target material.
Shum teaches tunnel barrier MgO layer can be formed by sputtering with MgO target, or by sputtering with Mg target and oxidation on Mg to form MgO (see Shum, [0066]). Thus Shum teaches sputtering a first target material (Mg); sputtering a second target material (MgO); sputtering a third target material (Mg).
Prejbeanu and Shum are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prejbeanu with the features of Shum because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prejbeanu to include sputtering a first target material; sputtering a second target material; sputtering a third target material, as taught by Shum, because it is simple substitution of one known element for another to obtain predictable results (for forming MgO tunnel barrier layer). See MPEP § 2143.
Prejbeanu forming the first film (first 22a), the second film (second 22a) and the third film (third 22a) to form an interlayer (22) over the first ferromagnetic layer (23) (see Prejbeanu, FIG. 2, [0015]-[0018]).
Prejbeanu does not explicitly disclose annealing the first film, the second film and the third film.
Moriyama teaches annealing an MTJ stack after all of the layers of the MTJ stack are formed (see Moriyama, [0014]). Thus Moriyama teaches annealing the first film, the second film and the third film.
Prejbeanu and Moriyama are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prejbeanu with the features of Moriyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prejbeanu to include annealing the first film, the second film and the third film, as taught by Moriyama, in order to fix the reference layer magnetization direction (see Moriyama, [0014]).
Moriyama does not explicitly teach wherein the annealing is performed immediately after the formation of the third film. However, the limitation would have been obvious to one of ordinary skill in the art since the limitation is mere changes of order of performing process steps. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See also, MPEP § 2144.
Regarding claim 9, Prejbeanu in view of Shum and Moriyama teaches the method of claim 8.
Shum teaches wherein the first target material (Mg) and the third target material (Mg) are the same (see discussion on claim 8 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Regarding claim 10, Prejbeanu in view of Shum and Moriyama teaches the method of claim 8.
Shum teaches wherein the first target material (Mg) and the third target material (Mg) are different from the second target material (MgO) (see discussion on claim 8 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Regarding claim 13, Prejbeanu in view of Shum and Moriyama teaches the method of claim 8.
Prejbeanu discloses forming a second ferromagnetic layer (21) over the interlayer (22) (see Prejbeanu, FIG. 2, [0015]-[0018]).
Regarding claim 21, Prejbeanu in view of Shum and Moriyama teaches the method of claim 13.
Moriyama teaches the annealing the MTJ stack (see discussion on claim 8). 
Moriyama does not explicitly teach wherein the second ferromagnetic layer is formed after the annealing. However, the limitation would have been obvious to one of ordinary skill in the art since the limitation is mere changes of order of performing process steps. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See also, MPEP § 2144.
Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0061828) in view of Park (US 8,619,394).
Regarding claim 14, Lim discloses, in FIG. 3 and in related text, a method for forming a semiconductor memory structure, comprising: 
forming a first interlayer (MgO tunnel barrier layer 130) over a first ferromagnetic layer (120), 
forming a second ferromagnetic layer (140) over the first interlayer; and 
forming a second interlayer (MgO tunnel barrier layer 150) over the second ferromagnetic layer (see Lim, [0043], [0045], [0047], [0051], [0053]).
Lim does not explicitly disclose wherein forming the first interlayer comprises: forming a first film by direct current (DC) sputtering a first target material and introducing an oxygen gas, wherein the introduced oxygen gas forms a metal-oxygen bond at the interface with the first ferromagnetic layer; and forming a second film by radio-frequency (RF) sputtering a second target material, wherein the second target material is different from the first target material; wherein forming the second interlayer comprises: forming a third film by DC sputtering a third target material and introducing the oxygen gas; and forming a fourth film by RF sputtering a fourth target material, wherein the fourth target material is different from the third target material.
Park teaches that an MgO tunnel barrier layer (234) is formed by forming a lower MgO barrier by DC sputtering with Mg target in an oxygen environment, followed by an upper MgO barrier by RF sputtering with MgO target onto the lower MgO barrier layer (see Park, column 5, line 62 to column 6, line 13). Thus Park teaches wherein forming the first interlayer comprises: forming a first film by direct current (DC) sputtering a first target material (Mg) and introducing an oxygen gas; and forming a second film by radio-frequency (RF) sputtering a second target material (MgO), wherein the second target material is different from the first target material; wherein forming the second interlayer comprises: forming a third film by DC sputtering a third target material (Mg) and introducing the oxygen gas; and forming a fourth film by RF sputtering a fourth target material (MgO), wherein the fourth target material is different from the third target material. Since magnesium oxide MgO is a compound including magnesium-oxygen bonds, and the MgO layer is formed at the interface with the first ferromagnetic layer, Park together with Lim teaches wherein the introduced oxygen gas forms a metal-oxygen bond at the interface with the first ferromagnetic layer.
Lim and Park are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lim with the features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lim to include wherein forming the first interlayer comprises: forming a first film by direct current (DC) sputtering a first target material and introducing an oxygen gas, wherein the introduced oxygen gas forms a metal-oxygen bond at the interface with the first ferromagnetic layer; and forming a second film by radio-frequency (RF) sputtering a second target material, wherein the second target material is different from the first target material; wherein forming the second interlayer comprises: forming a third film by DC sputtering a third target material and introducing the oxygen gas; and forming a fourth film by RF sputtering a fourth target material, wherein the fourth target material is different from the third target material, as taught by Park, because it is simple substitution of one known element for another to obtain predictable results (for forming MgO tunnel barrier layer). See MPEP § 2143.
Regarding claim 18, Lim in view of Park teaches the method of claim 14.
Lim discloses wherein a composition of the first interlayer (130) is different from a composition of the second interlayer (150) (see Lim, [0047], [0053]: first interlayer 130 includes magnesium oxide and aluminum oxide: second interlayer 150 includes magnesium oxide).
Regarding claim 19, Lim in view of Park teaches the method of claim 14.
Lim discloses wherein a thickness of the first interlayer (130) is greater than a thickness of the second interlayer (150) (see Lim, [0053]).
Regarding claim 20, Lim in view of Park teaches the method of claim 14.
Lim in FIG. 3 discloses the second interlayer (see discussion on claim 14 above).
Lim in FIG. 3 does not explicitly disclose forming a cap layer over the second interlayer
Lim in FIG. 9 teaches forming a cap layer (200) over the second interlayer (150) (see Lim, [0089]), because the cap layer improves crystallization of the interlayer (see Lim, [0090]). Note that FIG. 3 of Lim and FIG. 9 of Lim are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify FIG. 3 of Lim with the features of FIG. 9 of Lim because they are from the same field of endeavor.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Park, and further in view of Moriyama (US 2014/0197504).
Regarding claim 16, Lim in view of Park teaches the method of claim 14.
Park teaches forming the first interlayer comprises forming a first film by DC sputtering a first target material (Mg) and introducing an oxygen gas; and forming a second film by RF sputtering a second target material (MgO) (see discussion on claim 14 above).
Park does not explicitly teach forming a fifth film by DC sputtering a fifth target material, wherein the fifth target material and the first target material are the same.
Moriyama teaches forming a fifth film by DC sputtering a fifth target material (Mg), wherein the fifth target material and the first target material are the same (see Moriyama, [0029]).
Lim and Moriyama are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lim with the features of Moriyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lim as already modified by Park to include forming a fifth film by DC sputtering a fifth target material, wherein the fifth target material and the first target material are the same, in order to form a particulate free film (see Moriyama, [0029]).
Regarding claim 17, Lim in view of Park teaches the method of claim 14.
Park teaches forming the second interlayer comprises forming a third film by DC sputtering a third target material (Mg) and introducing an oxygen gas; and forming a fourth film by RF sputtering a fourth target material (MgO) (see discussion on claim 14 above).
Park does not explicitly teach forming a fifth film by DC sputtering a fifth target material, wherein the fifth target material and the third target material are the same.
Moriyama teaches forming a fifth film by DC sputtering a fifth target material (Mg), wherein the fifth target material and the third target material are the same (see Moriyama, [0029]).
Lim and Moriyama are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lim with the features of Moriyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lim as already modified by Park to include forming a fifth film by DC sputtering a fifth target material, wherein the fifth target material and the third target material are the same, in order to form a particulate free film (see Moriyama, [0029]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Park, and further in view of Wang (Zhongchang Wang et al., Atomic-Scale Structure and Local Chemistry of CoFeB−MgO Magnetic Tunnel Junctions, Nano Lett. 2016, 16, 1530−1536).
Regarding claim 22, Lim in view of Park teaches the method of claim 14.
Park teaches the magnesium-oxygen bond (see discussion on claim 14 above).
Park does not explicitly teach wherein the metal-oxygen bond includes a Fe-O bond.
Wang teaches wherein the metal-oxygen bond includes a Fe-O bond (see Wang, page 1533).
Lim and Wang are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lim with the features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lim to include wherein the metal-oxygen bond includes a Fe-O bond, as taught by Wang, because Fe can bond to MgO grains with an epitaxial orientation relationship by forming Fe-O bonds based on first-principles calculations (see Wang, page 1535).

Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records, individually or in combination, do not disclose nor teach “wherein the cap layer includes a multilayered structure comprising a Co-Fe-B film, a first ruthenium (Ru) film, a tantalum (Ta) film and a second Ru film” in combination with other limitations as recited in claim 23.

Response to Arguments
Applicant's arguments filed on 05/25/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 7 to 8, Applicant argues that, referring to paragraph [0003] of Prejbeanu, the MgO formation method by the RF sputtering method can give rise to dispersion in normalized tunnel resistive value and possible deterioration of the yield factor at the time of device fabrication; there is no motivation for one of ordinary skill in the art to use RF sputtering as disclosed by Shum in the rejection of claim 1.
In response, the Office notes that Applicant’s argument is misplaced. The rejection of claim 1 is based on FIG. 2 and paragraphs [0015]-[0020] of Prejbeanu, which is a different embodiment from FIG. 1 and paragraph [0003] of Prejbeanu. The embodiment of FIG. 1 of Prejbeanu describes a tunnel barrier layer with a single MgO layer. See Prejbeanu, [0003]. The embodiment of FIG. 2 of Prejbeanu describes a multilayered tunnel barrier layer including multiple MgO layers. The use of multilayered barrier layer provides higher breakdown voltage than a barrier layer with a single MgO layer. See Prejbeanu, paragraphs [0015]-[0020] and [0030]. 
In Applicant’s remarks, pages 9 to 10, Applicant argues that Prejbeanu in view of Shum and Moriyama fail to teach or suggest the limitation “wherein the annealing is performed immediately after the formation of the third film” of amended claim 8.
In response, the Office notes that the above limitation would have been obvious to one of ordinary skill in the art since the limitation is mere changes of order of performing process steps. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See also, MPEP § 2144.
In Applicant’s remarks, pages 10 to 11, Applicant argues that Lim in view of Park fail to teach or suggest the limitation “wherein the introduced oxygen gas forms a metal-oxygen bond at the interface with the first ferromagnetic layer” of amended claim 14.
In response, the Office notes that Lim in view of Park teaches the above limitation. The magnesium oxide (MgO) formed at the interface with the first ferromagnetic layer is a compound including magnesium-oxygen bonds, thus metal-oxygen bonds. See discussion on rejection of claim 14 above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811